As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22552 Rochdale International Trade Fixed Income Fund (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:June 30 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Rochdale International Trade Fixed Income Fund Schedule of Investments, March 31, 2013 (Unaudited) Percentage of Coupon Maturity Net Assets Rate (a) Date Cost Market Value Long-Term Investments: Asset Backed Securities: Hong Kong Sea Lane Series 2011-1A - Class A (Acquired 11/02/2012, Aggregate Cost $1,044,550) (b)(c) 4.1 % % 02/12/2016 $ $ Turkey Yapi DPR Finance Co. Series 2010-1 - Class A 11/21/2014 Total Asset Backed Securities Corporate Bank Loans: Angola Ministry of Finance of the Republic of Angola 02/24/2018 TAAG Linhas Aereas de Angola 06/01/2016 Azerbaijan Azerbaijan Railways 01/09/2015 Brazil Amaggi Exportacao Importacao Ltd. 08/29/2014 Bahia Speciality Cellulose S.A. 02/02/2018 Colombia Tuscany International Drilling Inc. 09/14/2017 India Alok Singapore Pte Ltd. 03/15/2014 Bajaj Hindusthan Sugar & Industries Ltd. - IFC Term B1 03/15/2014 Twin Start Mauritius Holdings Ltd. - Vendata Resources PLC 12/07/2014 Kazakhstan Eastcomtrans Kazakhstan 04/01/2016 Kazmunaigaz Finance Sub BV 07/15/2016 Macedonia Solway Investment Group United and Solway Industries Ltd. (Solway) 05/09/2016 Mongolia Just Group LLC 10/10/2014 MCS Holding LLC (Tranche A) 11/23/2015 MCS Holding LLC (Tranche B) 11/23/2017 Shunkhlai LLC 08/24/2013 Panama Banana International Corp. BIC 06/15/2015 Russia Mechel (Tranche A) 08/07/2015 Mechel (Tranche B) 08/10/2015 Rosneft 07/15/2013 Sierra Leone African Minerals 03/31/2017 Tanzania Export Trading Group Pte 08/01/2013 Ukraine Metinvest BV 05/31/2015 United Arab Emirates Ammalay Commodities Dubai, REI-AGRO 04/29/2016 United Kingdom Stemcor Holdings Ltd. 04/30/2013 Vietnam Ma San Thai Nguyen Resources Co. Ltd. 03/07/2014 Total Corporate Bank Loans Promissory Note: Turkey Bossa Ticaret ve Sanayi Isletmeleri (d) 08/05/2013 Total Long-Term Investments Short-Term Investment: Money Market Fund United States First American Government Obligations Fund, 0.02% (e) Total Investments 107.0 % $ $ (a) Variable rate. (b) 144a restricted security. (c) Private placement. (d) Zero rate coupon. (e) 7-day yield. Rochdale International Trade Fixed Income Fund Schedule of Investments, Continued March 31, 2013 (Unaudited) Percentage of Sector Net Assets Basic Industry % Consumer Cyclical % Consumer Non-Cyclical % Diversified/Conglomerate Manufacturing % Financial % Oil & Gas % Services % Total Long-Term Investments % Money Market Fund % Total Investments % Rochdale International Trade Fixed Income Fund Schedule of Investments, March 31, 2013 (Unaudited), Continued Summary of Fair Value Exposure The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. The Fund pursues its investment objectives by investing primarily in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets. Rochdale Investment Management LLC (the “Manager” or “Adviser”) is the investment adviser to the Fund.The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. Securities traded on one or more of the U.S. national securities exchanges, the Nasdaq Stock Market, or the OTC Bulletin Board will be valued at their last composite sale prices as reported at the close of trading on the exchanges or markets where such securities are traded for the business day as of which such value is being determined. Securities traded on a foreign securities exchange will generally be valued at their last sale prices on the exchange where such securities are primarily traded. If no sales of particular securities are reported on a particular day, the securities will be valued based on their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by the appropriate exchange, dealer, or pricing service. Redeemable securities issued by a registered open-end investment company will be valued at the investment company’s net asset value per share. Other securities for which market quotations are readily available will generally be valued at their bid prices, or ask prices in the case of securities held short, as obtained from the appropriate exchange, dealer, or pricing service. If market quotations are not readily available, securities and other assets will be valued at fair value as determined in good faith in accordance with procedures approved by the Board. The Sub-Adviser generally selects trade finance-related securities for investment by the Fund to be held to maturity and will base its estimation of fair value on this presumption. Where the Sub-Adviser decides that the Fund will not to hold the security to maturity, the basis of its fair value estimates will differ.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset. When making a determination of the fair value of a trade finance-related security, the Sub-Adviser will consider a variety of factors that will include but not be limited to: (1) the cost and/or repayment performance of the underlying trade finance-related security, (2) the last reported price at which the investment was traded, (3) information regarding the investment, the issuer and its sector, country or region, (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) any publicly announced transaction involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investment, changes in market yields and spreads, and/or (8) other factors that might affect the investment’s value. The fair values of one or more assets may not be the prices at which those assets are ultimately sold. In such circumstances, the Sub-Adviser will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology for determining the valuation.Where investments are valued using this methodology and are valued by the Sub-Adviser, they will be considered Level 3 assets. Where investments are valued independently by a third party, such as Debtdomain, using such a methodology they will be considered Level 2 assets. Debt securities will be valued in accordance with the Fund’s valuation procedures, which generally relies on the Sub-Adviser’s good faith estimate, or, if and when appropriate, the Manager or Sub-Adviser may provide for using a third-party pricing system, agent, or dealer selected by the Sub-Adviser, which may include the use of valuations furnished by a pricing service that employs a matrix to determine valuations for normal institutional size trading.When appropriate the Manager and Sub-Adviser may determine a security’s fair value based on an assessment of multiple factors, including the value provided by an independent third party but which may not agree with the specific price from such third party providing such service. The Board will monitor periodically the reasonableness of valuations provided by any such pricing service. Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost (or, if purchased at a discount, then at its accredited cost), so long as such valuations are determined by the Board in good faith to represent fair value. With respect to other securities and investments, securities for which market quotations are available, but which are restricted as to salability or transferability, are valued as provided above, less an appropriate discount determined at the discretion of the Sub-Adviser (or if deemed appropriate in the Sub-Adviser’s discretion, by an independent third party), based on the nature and term of the restrictions.Investments valued under this methodology are considered Level 2 assets. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are the classes of investments at March 31, 2013 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Quoted Prices in Significant Significant Active Markets Other Observable Unobservable for Identical Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Total Long-Term Investments Asset Backed Securities $
